Fillin this information to identify the case:

Debtor 1 MecQuillen Place Company, LLC

Debtor 2
(Spouse. d filing)

United States Bankruptcy Court forthe: Nerthern — oyistrict of lowa

19-00507

Case number

 

 

Official Form 410
Proof of Claim 04/9

 

Read the instructions before filling out this form. This ferm is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available
explain in an attachment,

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both, 18 U.S.C. §§ 152, 157, and 3571

Fitt in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

aa Identify the Claim

1. Who is the current Charles M. ‘Thumson
creditor? z —— a

Other names the creditor used with the debtor

2. Has this claim been F] No

acquired from
someone else? (J Yes. Fromwhom? a

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? {if
and payments to the different)

i ?
ee eeu Charles M. Thomson

Federal Rule of Name pe

Bankruptcy Procedure , /
(FRBP) 2002(g) ul EO oe aaa Ave., Suite 300 _
Number Street Number Street

Charles City, lowa 50616

Name

City State ZIP Code _ City : Stele ZIP Code

847-456-1911
Contact phone Contact phone

Contact email charleythomsonia hotmail.com

Contact email

Uniform claim identifier for etectronic payments in chapter 13 (if you use one}:

4. Does this claim amend No

one already filed? C) Yes. Claim number on court claims registry lif known) Filed on

MM / DD Pyyeyry

§. Do you know ifanyone £] No
else has filed a proof OO ves

Who made the earlier filing?
of claim for this claim? ming

Official Form 410 Proof of Claim page 1

Case 6:20-cv-02041-CJW-KEM Document 12-15 Filed 07/07/20 Page 1of 3
Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number

you use to identify the
debtor?

7? How much is the claim?

8 Whatis the basis of the
claim?

9. Is all or part of the claim
secured?

10. Is this claim based on a
lease?

11. Is this claim subject to a
right of setoff?

Oficial Form 410

O No

CL) Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:

$ 5,603,746.28 . Does this amount include interest or other charges?

} No

© Yes. Altach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001({c)(2)(A).

Examples. Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information thal is enlitled to privacy, such as health care information.
Reimbursement lor indemnification obligations (see guarantees to First Security Bank), out-of pocket advances to Debtor,

uncompensated legal services provided to Debtor.

&} No

) Yes. The claim is secured by a lien on property
Nature of property:

QC) Real estate. If the claim is secured by the debtor's principal residence. file a Mortgage Proof of Claim
Aitachment (Official Form 410-A) with this Proof of Claim

() Motor vehicle

L) Other, Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a morigage, lien, certificate of tille, financing statement. or other document that shows the lien has
been filed or recorded.)

Value of property

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: §

Annual Interest Rate (when case was filed} Sb

QO] Fixed

O) Variable
No
Cd Yes. Amount necessary to cure any default as of the date of the petition. $
No

QO) ves. Identify the property:

 

Proof of Claim page 2

Case 6:20-cv-02041-CJW-KEM Document 12-15 Filed 07/07/20 Page 2 of 3
12. 1s ali or part of the claim
entitled to priority under
11 U.S.C. § 507{a)?

A claim may be partly
priority and partly
nonpriority, For example,
in some categories, the
law limits the amount
entitled to priarity.

Ee Sign Below

The person completing
this proof of claim must
sign and date it.

FRBP 901 1(b).

if you file this claim
electronically, FRBP
§005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is,

A person whe files a
fraudulent claim coutd be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
357,

EI No

CJ Yes. Check one: Amount entitled to priority

C) Domestic support obligations (including alimony and child support} under

41 U.S.C. § 507(a(1 (A) or (a}(1)(B). $
C) Up to $3,025° of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7) $

UL) Wages, salaries, or commissions (up to $13,650") earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier $
11.8.6, § 507(a}64).

C) Taxes or penallies owed to governmental units. 11 U.S.C. § 507 (a}(8)}. $
Q] Contributions to an employee benefit plan. 11 U.S.C. § 507(a}(5). $
C3 Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

(Check the appropriate box:

| am the creditor.

| am the creditor's attorney or authorized agent.

| am the trustee, or the debtor, ar their authorized agent. Bankruptcy Rule 3004
| arm a guarantor, surety, endorser, or other codebtor Bankruptcy Rule 3005.

BOOB

| understand thal an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the

amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true

and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executed on date 97/05/2019
MMs OO f ¥¥ry¥

Signature

Print the name of the person who is completing and signing this claim:

 

Name Charles M. Thomson ee ee _
First name Middle name Last navnie
Tille a =o —
Company <— : Sh _ —
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address A110 N. Grand Ave., Suite 300

Number - ~ Street

Charles City, lowa 50616

City ~~ State —~=«sZIP Code

 

f

 

 

Amounts are subject to adjusiment on 4/01/22 and every 3 years afler thal for cases begun on or after the date of adjustment.

847-456-1911

Contact phone Email

Official Form 410 Proof of Claim

charleythomson(@ hotmail com

 

page 3

Case 6:20-cv-02041-CJW-KEM Document 12-15 Filed 07/07/20 Page 3 of 3
